Case 7:18-mj-02354 Document 14 Filed in TXSD on 11/17/18 Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              November 20, 2018
                                                               David J. Bradley, Clerk
Case 7:18-mj-02354 Document 14 Filed in TXSD on 11/17/18 Page 2 of 2
